Appeal from decision of Workmen’s Compensation Board that determined claimant was the legal widow of deceased employee. The claimant testified that she married one Otto Reppin in 1923 while living in Germany. Thereafter she immigrated to this country and for good cause shown, her father in 1928 in Germany had her marriage annulled and sent her a copy of the necessary documents. While still in this country she met decedent and in 1934 they returned to Germany and were married by a Magistrate. Shortly thereafter they returned to this country where they continued to live together in both New York and Florida and were known and accepted as man and wife. At the hearing, the claimant was unable to produce any of the essential papers, such as the annulment and marriage certificates. She testified all such documents were destroyed by fire in a building in which they lived in 1939. The appellants contend claimant has failed to establish her lawful marriage to decedent. This is not a common-law marriage claim where it is encumbent upon the claimant to show there were no impediments but rather the claim is based upon a ceremonial marriage which took place in Germany where the prior marriage was annulled. Sufficient excuse is demonstrated for claimant’s inability to procure copies of the documents which were lost in the fire, which testimony is in no way controverted. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.